 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict Council of Carpenters of Portland & Vicinity;Oregon State Council of the United Brotherhood ofCarpenters and Joiners of America; and SouthwestWashington District Council of the United Brother-hood of Carpenters and Joiners of America; Ore-gon-Columbia Chapter, the Associated GeneralContractors of America, Inc. and Pacific NorthwestChapter of the Associated Builders & Contractors,Inc. Case 36 CE 15July 12, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELIOAND TRUESDALEOn April 26, 1978, Administrative Law Judge Wil-liam J. Pannier I1 issued the attached Decision inthis proceeding. Thereafter, Respondents, the Charg-ing Party, and the General Counsel all filed excep-tions accompanied by supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondents, Oregon-ColumbiaChapter, The Associated General Contractors ofAmerica, Inc., Portland, Oregon, its officers, agents,successors, and assigns; and District Council of Car-penters of Portland & Vicinity, Oregon State Councilof the United Brotherhood of Carpenters and JoinersIn adopting the Decision of the Administrative Law Judge, we rely onthe rationale enunciated in the Board's Decision in Carpenters Local No. 944.United Brotherhood of Carpenters and Joiners of America, AFL-CIO; andCarpenters Local No 235, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Woelke and Romero Framing, Inc.), 239 NLRB 241(1978), in finding that the clauses herein would otherwise be protected by theconstruction industry proviso to Sec. 8(e) but for the self-enforcement as-pects of those subcontracting clauses. See International Union of OperatingEngineers, Local No. 701. AFL-CIO, Oregon-Columbia Chapter, The Associ-ated General Contractors of America. Inc. (Pacific Northwest Chapter of theAssociated Builders & Contractors. Inc.), 239 NLRB 274 (1978).Chairman Fanning dissents from his colleagues' conclusion that theclauses herein are outside the protection of the proviso to Sec. 8(e) because ofself-enforcement provisions. Accordingly, he would dismiss the complaintherein. See his dissenting opinion in Pacific Northwest Chapter, supra.of America, and Southwest Washington DistrictCouncil of the United Brotherhood of Carpenters andJoiners of America, Portland, Oregon, their officers,agents, and representatives. shall take the action setforth in said recommended Order. except that the at-tached notices are substituted lor that of the Adminis-trative Law Judge.APPENDIX ANo-ICE To EMPLOYIESPOSTED BY ORI)DR OF TIlENAIIONA LABOR RII.AlIONS BOARI)An Agency of the United States GovernmentWE W.I. NOt enter into, maintain, give effectto, or enforce those portions of article XIII, B,section 5, permitting "such action as [deemed]necessary," and of articles XIV through XVII,requiring workers to be withheld from contrac-tors who fail to make proper contributions totrust funds, and allowing any economic actiondeemed necessary to be taken against employerswho fail to make trust fund contributions, to theextent that such actions are authorized to main-tain, give effect to, or enforce the subcontractingclause, article IV, of our collective-bargainingagreement with District Council of Carpenters ofPortland & Vicinity; Oregon State Council of theUnited Brotherhood of Carpenters and Joinersof America; and Southwest Washington DistrictCouncil of the United Brotherhood of Carpen-ters and Joiners of America. and to the extentthat articles XIII through XVII violate Section8(e) of the Act.OREGON-COLUMBIA CHAPTER. IHE ASSO(ci-A1TEI) GENERAL CONIRAC'TORS OF AMERICA,IN(C.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the IJnited States GovernmentWE WILL NOT enter into, maintain, give effectto, or enforce those portions of article XIII, B,section 5, permitting "such action as [deemed]necessary," and of articles XIV through XVII,requiring workers to be withheld from contrac-tors who fail to make proper contributions totrust funds, and allowing any economic actiondeemed necessary to be taken against employerswho fail to make trust fund contributions, to theextent that such actions are authorized to main-tain, give effect to, or enforce the subcontracting243 NLRB No. 66416 DISTRICT COUNCIL OF CARPENTERS OF PORTLANDclause, article IV, of our collective-bargainingagreement with Oregon-Columbia Chapter, TheAssociated General Contractors of America,Inc., and to the extent that articles XIIl throughXVII violate Section 8(e) of the Act.DISTRICT COUNCI OF CARPENTERS OFPORTLAND & VICINITYOREGON SAITE CO)UN(II. OF IiE UNITEDBROTHERHOOD OF CARPENIERS ANIJ JOIN-ERS OF AMERI( ASOUTHWEST WASHIINGTON DISTRICT COtN-CIL OF THE UNITED BROTHERII)OD OF CAR-PENTERS AND JOINERS OF AMERICADECISIONSIATEMENI OF HE CASEWIL.IAM J. PANNIER III, Administrative Law Judge:This case was heard by me in Portland, Oregon, on Decem-ber 6, 1977. On September 14, 1977, the Regional Directorfor Region 19 of the National Labor Relations Board issueda complaint and notice of hearing, based upon an unfairlabor practice charge filed on April 26, 1977. alleging thatDistrict Council of Carpenters of Portland & Vicinity: Ore-gon State Council of the United Brotherhood of Carpentersand Joiners of America; and Southwest Washington Dis-trict Council of the United Brotherhood of Carpenters andJoiners of America, herein collectively called RespondentUnions,' had violated Section 8(e) of the National LaborRelations Act, as amended. 29 U.S.C.. Sec. 151. et seq..herein called the Act. On September 20. the said RegionalDirector issued an amended complaint and notice of hear-ing, adding Oregon-Columbia Chapter. the AssociatedGeneral Contractors of America, Inc.. herein called Re-spondent Employer, as a respondent.All parties have been afforded full opportunity to appear,to introduce evidence. to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record, uponthe briefs, and upon my observation of the deameanor ofthe witnesses, I make the following:FINDINGS OF FACTWashington, and, additionally, admit that, at all times ma-terial. Respondent Employer has been an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.However, Respondent Unions deny the allegations thatemployer-members of Respondent Employer have dele-gated their collective-bargaining authority to RespondentEmployer for the purpose, inter alia, of negotiating and en-tering collective-bargaining contracts on behalf of its em-ployer-members with the bargaining representatives of theiremployees, including Respondent Unions. The testimonyleft no dispute that one function of Respondent Employerwas to negotiate collective-bargaining agreements with therepresentatives of employees in basically six crafts, includ-ing Respondent Unions, on behalf of its employer-mem-bers. Thus, the current agreement between RespondentUnions and Respondent Employer, effective from June 1,.1975, to May 31, 1980, contains a list of employer-memberson whose behalf Respondent Employer had been negotiat-ing. although this list has since been modified by additionsand withdrawals. Each employer-member has executed adocument, entitled "ASSIGNMENT OF BARGAININGRIGHTS." which authorizes Respondent Employer to actas its exclusive agent for the purpose of collective bargain-ing. Under the terms of the assignments. signatory employ-ers agree "to conform to and be bound by" the existinglabor agreement with Respondent Unions and to any newagreements reached by Respondent Employer with Re-spondent Unions until rescinding such authority in themanner prescribed in the Assignments.In these circumstances, I find. contrary to RespondentUnions' contention, that there has been a delegation of au-thority by employer-members to Respondent Employer.Moreover, Respondent Employer has exercised that au-thority to execute a single contract on behalf of all its em-ployer-members who employ carpenters. Accordingly, amultiemployer bargaining group, with a single overall unit,exists, and jurisdiction can be asserted over all employers inthat group on the basis of their combined operations. Mar-ble Polishers. Machine Operators and Helpers. Local No.121, AFL-CIO (Miami Marble & Tile Compan'v), 132NLRB 844. 845, fn. 1 (1961).Therefore. the facts support the allegation, admitted byRespondent Unions, that at all times material RespondentEmployer, including its employer-members, has been anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.I. JURISDICTIONRespondent Unions admit that Respondent Employer isan association of employers engaged in all types of con-struction work throughout the entire State of Oregon andthe five counties in the southwestern portion of the State ofWashington. They also admit that during the past year theemployer-members of Respondent Employer, in the courseand conduct of their businesses, purchased goods, materi-als, and supplies valued in excess of $50,000 which wereshipped to said employer-members directly from States inthe United States other than the States of Oregon andI The names of the Unions appear as amended at Ihe hearing.II. 1tHE I.ABOR ORGANIZATIONS INVOI.VEDAt all times material. Respondent Unions have each beenlabor organizations within the meaning of Section 2(5) ofthe Act.Ill. ISSUEWhether the subcontracting restrictions of the collective-bargaining agreement between Respondent Employer andRespondent Employer and Respondent Unions violate Sec-tion 8(e) of the Act.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. IE All.E(;GlD NFAIR ItABOR PRA( I( FA. The Collective-Bargaining AgreementAs noted above, this agreement is effective from June 1,1975, to May 31. 1980. It contains the following provisionspertinent to this proceeding:Article IVcooperation in following the Grievance Procedures setforth herein.(b) Saturdays, Sundays and holidays shall be ex-cluded from the time limit specified in taking proce-dural steps and/or complying with the results thereof.Section 4. In the settlement of grievances arising outof the interpretation or application of this Agreement,the following procedures shall be followed. It is under-stood that the following procedures will be halted atany Step when mutual agreement is reached.SUB(ONTRA('IORS (I.AUSISIf an employer, bound by this Agreement, contractsor subcontracts. any work covered by this Agreementto be done at the job site of the construction, alterationor repair of a building, structure, or other work to anyperson or proprietor who is not signatory to this Agree-ment. the employer shall require such subcontractor tobe bound to all the provisions of this Agreement. orsuch employer shall maintain daily records of the sub-contractors employees job site hours, and be liable forpayment of these employees wages, travel, Health-Welfare and Dental, Pension, Vacation and Appren-ticeship contributions in accordance with this Agree-ment.The Union agrees to notilf the employer, person orproprietor with thirty (30) calendar days of any delin-quent payment tor wages, travel. Health-Welfare andDental, Pension, Vacation and Apprenticeship contri-butions owed by the subcontractor. and to further is-sue a certificate to the employer when these paymentshave been made. (Clarification: With respect to fringesthe 30 day period starts on the day after the report isdue to the trust administrator.)No work will be let by piecework. contract or lumpsum direct with a journeyman, apprentice or traineefor labor services.Article XIIISElTI.EMENI ()R I)SPUIFS SI'RIKEIS AND) I()('KO()ISB. N()N-JUlRISDIC(TIONAI DISPII ESSection I. The jurisdiction of the Board of Arbitra-tion shall be confined in all cases exclusively to ques-tions involving the interpretation and application ofany existing clause or provision of this Agreement.Section 2. It is mutually agreed that there will be nostrikes or lockouts, or cessation of work, by eitherparty, for the duration of this Agreement, and all non-jurisdictional disputes arising under this Agreementshall be submitted to the procedure for the settlementof disputes as hereafter provided in Sections 4 and 5.Section 3. No dispute, complaint, or grievance shallbe recognized unless called to the attention of' the As-sociation and the Union within thirty (30) calendardays after the alleged violation was committed.(a) In case of a dispute or difference arising out ofthis Agreement, both parties pledge their immediateSection 5. Should the parties involved in the disputefail to comply with Steps 2, 3 and 4 as provided herein,upon presentation to them of the written decision, thenall means of arbitration shall be considered exhausted.Either part in such case may take such action as theydeem necessary, which action will not be considered inviolation of any part of this Agreement.In addition, there are specific provisions in the agreementrelating to each of the funds referred to in article IV:health-welfare and dental (art. XIV), pension (art. XV), va-cation (art. XVI), and appenticeship (art. XVII). In each ofthese articles, there are subsections which read:It shall be a violation of this Agreement for theUnion to allow workmen covered by this Agreement towork for an employer who fails, after due notice, tomake the proper contributions to the [appropriatename Fund in accordance with the provisions of thisAgreement.In the event an employer fails to make the monetarycontributions in conformity with this Article of theAgreement, the Union is free to take any economicaction against such employer it deems necessary, andsuch action shall not be considered a violation of thisAgreement.B. Section l(h)Although the agreement was executed in 1975, and thusoutside the 6-month period prior to the filing of the chargeon April 26, 1977, the words "enter into" in Section 8(e) ofthe Act are not construed to mean "only the initial execu-tion of a proscribed agreement." Dan McKinnev Co., et al.137 NLRB 649, 653 (1962). Rather, this language is con-strued broadly and encompasses the concepts of "mainte-nance, enforcement and reaffirmation." International Or-ganilation of 1Masters, Mates and Pilots, AFL-. CO1 (CoveTankers Corporation), 224 NLRB 1626 (1976); Dan McKin-nel, Co., supra at 654. Consequently, where a party enforcessuch a clause or requests adherence to its provisions, itsconduct satisfies the "enter into" language of Section 8(e) ofthe Act. General Teamsters', Warehousemen and Helpers'Union, Local No. 890 (San Joaquin alley Shippers' LaborCommittee, et a.), 137 NLRB 641, 644 (1962); Local 1149,United Brotherhood of Carpenters and Joiners of America,AFL--CIO (American President Lines, Ltd.), 221 NLRB 456,In. 2 (1975).In the instant case. Respondent Employer admits in itsanswer that "to minimize the potential liability of its mem-418 DISTRI('T ('OtiN('II OF ('ARPF NTFRS ()F '()ORII.ANDhers for breach of Article IV, it intends to continue givingeffect to that article until it is ordered by the Board or acourt not to do so." Moreover. during the 6-month periodprior to the filing of the charge. Respondent Unions havesent several letters to Respondent l'mployer, notifying it ofmembers who have "subcontracted work coming under thejurisdiction of the Brotherhood of Carpenters to a non-sig-natory subcontractor" and then restating. in hace verba, theabove-quoted portion of article IV. While both Donald C.Staudenmier, executive secretary-treasurer of DistrictCouncil of Carpenters of Portland & VicinitN, and Roy W.Coles, executive secretary of Oregon State Council of theUnited Brotherhood of Carpenters and Joiners of America,denied that these letters constituted grievances and deniedthat article XIII applied to article IV, the act of sendingsuch letters to, as Staudenmier testified. "notify the individ-ual contractor within 30 calendar days so that they haveknowledge of it" satisfies the requirement of "maintenance,enforcement and reaffirmation."Moreover, their denials of article Xlll's application toarticle IV were neither convincing nor supported by otherevidence. To the contrary, these denials were controverteddirectly by their own correspondence. Thus, Staudenmier'snotices regarding the presence of nonsignatory subcontrac-tors closed with the sentence, "looking forward to an earlyresponse or if possible a meeting at a mutually agreed upontime and location to discuss compliance over the abovementioned grievance." (Emphasis supplied.) More specifi-cally, similar letters, concededly authored on behalf ofColes, opened with the sentences, "This communicationfrom the Union is to serve notice in accordance with ArticleIV Subcontractor Clause and Article XIII, B. Non-Jurisdic-tional Disputes, Carpenters Labor Agreement." Further, itis conceded that at no point have Respondent Unions eversought to amend the contract to make clear the purportedinapplicability of article XIII. which by its very termsgrants to the board of arbitration jurisdiction over "ques-tions involving the interpretation and application of anmexisting clause or provision of this Agreement," (emphasissupplied) to article IV. Finally, while Coles claimed to havetold the "membership" that article XIII did not apply toarticle IV, no witnesses were called to corroborate his testi-mony in this regard. Absent an explanation for this failure,it is fairly inferrable that Coles' testimony could not be cor-roborated. Kaiser Foundation Hospitals. et al.., 228 NLRB468 (1977).In these circumstances, I find that article XIII applies toarticle IV and that both Staudenmier and Coles were seek-ing enforcement of article IV by their letters with respect tononsignatory subcontractors sent during the 6-month pe-riod prior to the filing of the charge. Therefore, I find that apreponderance of the evidence shows that there has been"maintenance, enforcement and reaffirmation" of article IVduring the 10(b) period which satisfies the "enter into" lan-guage of Section 8(e) of the Act.C. The Nature of.4rticle I'. Primarn or SecondarySection 8(e) of the Act prohibits unions and employersfrom entering into agreements which allow the latter to re-fuse, inter alia, to do business with any other person. Theobject of its enactment was to overrule and reverse the priorinterpretation ot the Act permitting such agreements. 8Kheel. l.abor law, Sec. 39.02 (1975). However. notwith-standing the breadth of its proscription. Section 8(e) doesnot prohibit every agreement to which it could be appliedliterally. "Congress, in enacting §8(e), had no thought ofprohibiting agreements directed to work preservation." Na-tional 1, oodwork Manufaclurers A4ssociation, et al. v.NV. 1. R. B., 386 II.S. 612. 640(1967). The most obvious illus-tration of such a nonprohibited clause is one which pro-scribes subcontracting absolutely. Although literall anagreement not to do business with another person. it s notof itself'. a violation of Section 8(e) of the Act, since it servesto protect the work of employees in the unit represented bythe union. See. e.g.. Service and M1aintenancet Emplloee.'Utnion. Local No. .399, .4 FL CIO (Kal E/ron. dh a SluperorSoul'enir Book (ompanlv), 148 NLRB 1033, 1034 35 (19641.A major problem. however, arises once the parties gobeyond this point and allow the employer to subcontractwork, but restrict the terms upon which it can do so. Insuch situations, a distinction must be drawn between re-strictions which protect the union's "legitimate interest inpreventing the undermining of work opportunities andstandards of employees in a contractual bargaining unit.... e.g., a primary or work preservation objective, andrestrictions which go beyond that valid objective by con-trolling "the employment practices of firms which seek todo business with the employer...." General Teamstlers Lo-cal 386. International Brotherhood of Teamsters, ('hallu#urs.Warehousemen and Helpers of Anerica (Construction Mate-rial.s Trucing. Inc.). 198 NLRB 1038 (1972). "The questionis whether the contract provisions in question extend be-yond the employer and are aimed really at the union's dif-ference with another employer." Local No. 636, United As-sociation o/' Journemnen and Apprentices of Plumbing andPipe Fitting Industr of United States and Canada., 4FLC'10 Detroit Edison C(o.] v. N.L.R.B. 278 F.2d 858. 864(D.C. Cir. 1960). To satisfy the primary or work preserva-tion purpose. the clause must be "limited to requiring thatsubcontractors observe 'the equivalent of union wages,hours, and the like.' " Local 437, International Brotherhoodof Electrical Workers., 4 FL CIO (Dimeo Construction Co. ).180 NL.RB 420. 421 (1969).Article IV, section 3. of the agreement in the instant caseprovides that Respondent Unions are recognized as the rep-resentative of"all workmen falling within the jurisdiction ofthe agreement ...." While the record shows that Respon-dent Employer's employer-members do not employ such"workmen" on all sites and at all times, even on sites wherethey are employed, they do employ employees covered bythe agreement. Consequently, there is a "principal workunit" whose wages and job opportunities RespondentUnions have a valid interest in protecting. American Feder-ation of Television and Radio Artists (.4FTR.4), Ve YorkLocal ('estinghouse Broadcasting Conpany, Inc. (Del.)),160 NL.RB 241. 246 247 (1966). They have chosen to dothis through article IV. Since that article permits unit workto be subcontracted, its legality must be measured bywhether the conditions imposed therein are "limited to re-quiring that subcontractors observe 'the equivalent of union419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, hours. and the like.' " Local 437. IBEW (Dinico (on-struclion Co.), supra.Under the terms of article IV, employer-members of Re-spondent Employer can subcontract work to a subcontrac-tor not signatory to the agreement only if one of two alter-native conditions are satisfied: Either the subcontractormust agree "to be bound to all the provisions of this Agree-ment" or the employer-member must be liable bfor paymentof the "wages, travel. Health-Welfare and Dental. Pension.Vacation and Apprenticeship contributions in accordancewith this Agreement." as measured by the hours worked bysubcontractors' employees.2Inasmuch as the first alterna-tive is not restricted to economic matters, cf. Teamsters Lo-cal 386 (Construcrtion Materials Trucking. Inc.), supra, butextends to "all the provisions" of the agreement betweenRespondent Unions and Respondent Employer. it wouldencompass such matters as recognition. union security.grievance procedure, and other noneconomic terms. Yet.agreement to such matters is not needed to preserve thework opportunities and standards of "workmen" in theprincipal work unit. Accordingly, on its face, this alterna-tive exceeds the bounds of restriction necessary to protecttheir interests. Local 437, IBEW (Dimeo Construction Co.),supra; Teamsters Local 386 (Construction Materials Truck-ing, Inc.), supra; J. K. Barker Trucking Co., et al., supra, 181NLRB at 518 (1970). It is a secondary provision.Nor does the second alternative stand in a better light.For, if a nonsignatory subcontractor does not agree to "bebound to all the provisions" of the agreement. the em-ployer-member must make the payments to the benefitfunds' automatically and without regard to whether thesubcontractor is already paying equivalent costs and bene-fits to its employees. Consequently, the requirement that theemployer-member pay the $1.93 per hour exceeds thebounds necessary to protect Respondent Unions' workstandards. Moreover, as found in Walsh, supra, the pay-ments made to the funds would not be used for the benefitof employees of the nonsignatory contractors, but, as Colesconceded, would be used for benefit of the general member-2 This interpretation of the second alternative is the one confirmed by theSupreme Court in Walsh v. Schlecht. et al.. 429 U.S. 401, 409-410 1977).Contrary to Respondent Unions' assertion, the Court did not resolve theissue of whether art. IV was lawful under Sec. 8(e) of the Act, nor, so far asthe opinion discloses, did any party raise the issue of the legality of art. IVunder Sec. 8(e) of the Act in arguing the matter before the Court. Accord-ingly, the Court's decision is not dispositive of the issue presented in theinstant case. Neither, contrary to Respondent Union's contention, was theprimary nature of art. IV resolved in Griffith Company et al. v. N.L.R.B.. 545F.2d 1194 (9th Cir. 1976). True, the circuit court did refer to art. IV asproviding "a less coercive method ... given tacit approval by the SupremeCourt ...." Id. at 1203, fn. 14. However, this reference was made in thecontext of the court's discussion of the means by which the union in that casehad chosen to collect from delinquent employers-that is. withholding em-ployee services from a contractor who, essentially, was obliged to acceptliability for the trust fund delinquencies of a subcontractor with whom thatcontractor had subcontracted. Thus the court's reference to "a less coercivemethod." It is settled that placing the general contractor in the position ofsurety for the benefits' payments of a nonsignatory subcontractor is not in-herently a secondary objective-in the proper circumstances and so long assuch liability is not enforced by improper methods. General Teamsters.Chauffeurs. Warehousemen and Helpers. Local 982, etc., et al. (J. K. BarkerTrucking Co.. e al.), 181 NLRB 515. 520 (1970). But the court did notconsider the extent to which this could be done.At the time of the hearing. this amounted to $1.93 per hour for eachemployee.ship participating in the funds. Thus, the payment of theseamounts is "strictly a penalty." Orange Belt District C(ouncilOa Painters 48. AFL-CIO. e al. (C'alhoun Drwall Conm-pan'), 153 NLRB 1196. 1200-01 (1965). In short, the sec-ond alternative is also a secondary provision.Therefore, contrary to the contention of RespondentUnions, article IV is a secondary clause which violates Sec-tion 8(e) of the Act. However, this does not end the inquiryin this matter, for Respondent Unions further urge that.even if secondary. article IV is protected by the first provisoto Section 8(e) of the Act: "That nothing in this subsection(e) shall apply to an agreement between a labor organiza-tion and an employer in the construction industry relatingto the contracting or subcontracting of work to be done atthe site of the construction, alteration, painting, or repair ofa building, structure, or other work ...." In response. theother parties argue that this proviso is inapplicable becauseit does not apply to situations where a party, such as Re-spondent Unions, is entitled to resort to nonjudicial self-help to enforce its provisions and, further, that since it isnot carefully tailored to apply only to sites and times whenemployees in the principal work unit are employed along-side the subcontractors' employees, it is not entitled to theprotection of the proviso under the Supreme Court's deci-sion in Connell Construction Co. Inc. v. Plumbers andSteamfitters Local Union No. 100, etc., .421 U.S. 616 (1975).D. The Selj:Help ProvisionsIt is settled that "although a contract within the construc-tion industry proviso to Section 8(e) is exempt from theoperation of that section, it may be enforced only throughlawsuits and not by threats, coercion, or restraint pro-scribed by Section 8(b)(4)(B)." Ets-Hokin Corporation, 154NLRB 839. 842 (1965). enfd. sub norn. N.L.R.B. v. Interna-tional Brotherhood of Electrical Workers, A FL -CIO, LocalNo. 769. 405 F.2d 159. 162 163 (9th Cir. 1968), cert. denied395 U.S. 921 (1969). This is so because Congress. in leavinglawful certain onsite "hot cargo" agreements, did not in-tend to change the law prohibiting nonjudicial enforcementof such contracts. Local Union No. 48 of Sheet Metal Work-ers Intermtional A.ssociation v. The Hardiy Corporation, 332F.2d 682. 686 687 (5th Cir. 1964). The policy underlyingthat proscription, in turn, was based upon "practical judg-ment on the effect of union conduct in the frame work ofactual labor disputes and what is necessary to preserve tothe employer the freedom of choice that Congress had de-creed." N.L.R.B. v. Local 1976, United Brotherhood of Car-penters and Joiners of A merica, A FL [Sand Door & PlywoodCo.], et al., 357 U.S. 93, 107 (1958). Thus. if such self-helpclauses were held valid, they could be enforced b judicialaction with the result that "the courts could be used toprotect the very self-help action in support of a constructionsite 'hot cargo' clause that Congress clearly intended to pro-hibit." Muskegon Bricklayers Union 5. Bricklavers, Ma-sons and Plasterers International Union of America, (AFL-CIO) (Greater Muskegon General Contractors Association).152 NLRB 360. 365 (1965). enf'd. 378 F.2d 859 (6th Cir.1967).4' There was. of course. no self-help resorted to in the instant case. But, thisis not significant. since Sec. 8(b(4XB) of the Act applies to situations whereself-help occurs, while Sec. 8(e) applies where it is permitted b an agree-ment.420 I)ISTRI(T (COtNCI. 01F (CARPFNTERS OF PORTLANDthe circumstances specified in the proviso. Yet. Section 8(e)of the Act and its first proviso represent an effort to balancethe policy of preventing "top-down" organizing with that ofmitigating jobsite friction. The choice is one which Con-gress has made. In an effort to avoid potential jobsite fric-tion, it in effect placed a limitation on the scope of the basicproscription, thereby limiting the extent to which "top-down" organizing is prohibited by Section 8(e) of the Act.Nonetheless, "Congress could reasonably take one firm steptoward the goal of eliminating ["top-down" organizingwithout accomplishing its entire objective in the same pieceof legislation." C/alino v. Jobhr. 98 S.Ct. 95, 101 (1977).It is equally clear that the subcontracting restriction inRespondents' agreement will not insure, to a certainty. thatRespondent Unions' members will never have to workalongside nonunion personnel. Nor is that restriction con-fined to sites and times at which Respondent Unions' mem-hers will he working. Again. however. this is the result of achoice which Congress has made as to the means hby whichits purpose of mitigating potential site friction is to he at-tained. Congress could have chosen another method. But. itselected one whereby each union is permitted to have arestrictive subcontracting clause with the contractor w hoseemployees that union represents. The collective effect ofsuch individual agreements each between a union repre-senting employees in a principal work unit and the contrac-tor or subcontractor employing those employees is a re-duced potential for union and nonunion personnel workingon the same site.' Thus, the fact that Respondent Unions donot have members working on all sites or at all times doesnot negate the applicabilit of the proviso to article IV. F-orthat article tends to insure that the work of the principalwork unit will he perfbrmed b: union emploNees and,. tothat extent, tends to insure that tranquilitv on the site vwillnot he disturbed by the presence of nonunion "workmen"performing the work of Respondent Jnion's hargainingunit. In this manner, article IV promotes the objectivesought by Congress in enacting the proviso.Conversely, the fact that the subcontracting clause doesnot insure against other subconlractors, whose employeesperform work other than that perftrmed hby employees inRespondent Unions' principal work unit, employing non-union employees on sites where Respondent Ulnions' mem-bers are working does not render the proviso inapplicableto article IV. Certainly there can he no doubt that Respon-dent Unions would like to provide such assurance. Hlow-ever, in the proviso. Congress did not require unions to seekclauses applying to nonunit work. Nor. to invoke the pro-tection of the proviso, did Congress require the contractingparties to condition their agreements on the union status ofemployees by other contractors and subcontractors. In-stead, in an effort to mitigate potential jobsite friction, (Con-gress imposed no requirements beyond those specified inthe proviso. That these requirements do not insure ahso-lutely against the possibility of union and nonunion person-nel working side by side on jobsites is not fatal to subcon-* No evidence has been presented to show that any significant number 1siles on which employer-members Aork aire other than wcommn sites. e .siles on which the) are noi working alone. but in which other emplo.Nee.employed by oher contractors and subcontrlactors are also workingtracting agreements negotiated pursuant to the proviso.since Congress can enact legislation which takes only "onefirm step" in that direction without having to accomplish"its entire objective in the same piece of legislation." C/li-/iveo v. ,/ohsi, suxtpr.In sum I find that the rationale of Connell is not appli-cable to situations. such as that presented here. where thereis a principal work unit for which the union is the bargain-ing representative. the subcontracting clause pertains to thesubcontracting of' unit work, the subcontracting clause ispart o a collecti e-bargaining agreement with the contrac-tor who employs the employees in the principal work unit,and there is no evidence that the subcontracting clause isbeing used as a device to achieve ulterior purposes unre-lated to that collective-bargaing relationship.V. Ill I-:( I ()1 II tIFt t NFAIR I BOR PRAi tIE S I PON( ()MIN tR( The activities of' Respondent IUnions and Respondentmniplo er set fiorth abhoe, occurring in connection with Re-spondent mployer's operations described in section 1Iabove, have a close. intimate, and substantial relationshipto trlide, traflic, and commerce almong the several Statesand tend to lead, and have led, to labor disputes burdeningand ohsilrucinlg commerce ,and the free flow of commerce.('()i( i t SIliNS (t LAV,I regon-('oluHm1bila Chapter, 'lhe Associated (ieneral('onr;lctors of Anierica. Inc.. and its emplover-mnmbers, isan employer w ithin the meanlng of' Section 2(2) ofl the Act,enalged in commerce and in a business tafectinlg commercewithin te meaning of Sectlion 2(6) and (7) of the Act.2. I)islnict ('cuicil o( arpenters of Portland & VicinitsOregon State (ouncll of the [Inited Brotherhood of (Car-penlers ad ointers ol Anmerical and Southwest NWashing-ton )istrict (Council ol the nited Brotherhood of ('arpen-ters and oiners oft America are each a labor organizationwithin the llmealig of( Section 2(5) of the Act.3. B entering into, mialnlaning, and giving effect to seli'-help proxisions applicable to article IV of' their 1975-80collective-bargaining agreement, Oregon-Columbia ('hap-ter. The Associated (ieneral ('ontractors of America, Inc.:District ('ouncil of Carpenters of Portland & Vicinit Ore-gon State ('ouncil of' the United Brotherhood of (Carpentersand Joiners of America: and Southwest Washington Dis-trict C'ouncil of the nited Brotherhood of C'arpenters andJoiners of America have violated Section 8(e) of the Act.4. No other aspects of the agreement mentioned in ('Con-clusion o I.aw 3, above, violate Section 8(e) of the Act.Tini Ri-u Mi)-Elaving found that Oregon-('Columbia Chapter, The Asso-ciated General Contractors of America Inc.: I)istrictC'ouncil of (Carpenters of Portland & Vicinit; ()Oregon StateCouncil of the nited Brotherhood of Carpenters and Join-ers of America: and, Southwest Waslhington [)istrict Coun-cil of the l'nited Brotherhood of C('arpenters and Joiners ofAmerica. engaged in certain untir labor practices, I shall423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend that they be ordered to cease and desist there-from and that they take certain affirmative action to effec-tuate the policies of the Act.8Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER9Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc., its officers, agents, successors,and assigns, and District Council of Carpenters of Portland& Vicinity; Oregon State Council of the United Brother-hood of Carpenters and Joiners of America: and SouthwestWashington District Council of the United Brotherhood ofCarpenters and Joiners of America. their officers, agents,and representatives, shall:1. Cease and desist from entering into, maintaining, giv-ing effect to, or enforcing the self-help portions of articlesXIII through XVII insofar as they apply to the subcon-tracting clause, article IV, found in their collective-bargain-ing agreement, to the extent found unlawful herein and tothe extent that they violate Section 8(e) of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc.. shall post at its business of-fice(s) and mail to its employer-members copies of the at-tached notice marked "Appendix A."10Copies of said no-tice, on forms provided by the Regional Director ibrRegion 19, after being duly signed by an authorized repre-sentative of Oregon-Columbia Chapter, The AssociatedGeneral Contractors of America, Inc., shall be posted andI Absent a showing of special need for extraordinary relief. the standardBoard remedy for violations of the type committed here shall be provided.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-mcnt of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."mailed immediately upon receipt thereof, and those postedshall be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices arecustomarily posted. Reasonable steps shall be taken by Ore-gon-Columbia Chapter, The Associated General Contrac-tors of America, Inc., to insure that said notices are notaltered, defaced, or covered by any other material.(b) District Council of Carpenters of Portland & Vicin-ity; Oregon State Council of the United Brotherhood ofCarpenters and Joiners of America: and Southwest Wash-ington District Council of the United Brotherhood of Car-penters and Joiners of America shall post at their businessoffices and meeting halls and shall mail to their constituentmember locals on whose behalf they negotiated the currentcollective-bargaining agreement copies of the attached no-tice marked "Appendix B."" Copies of said notice, onforms provided by the Regional Director fbr Region 19.after being duly signed by authorized representatives ofDistrict Council of Carpenters of Portland & Vicinity: Ore-gon State Council of the United Brotherhood of Carpentersand Joiners of America: and Southwest Washington Dis-trict Council of the United Brotherhood of Carpenters andJoiners of America. as applicable. shall be posted andmailed by them immediately upon receipt thereof" andthose posted shall be maintained by them for 60 consecu-tive days thereafter. in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by District Council of Car-penters of Portland & Vicinity: Oregon State Council of theUnited Brotherhood of Carpenters and Joiners of America:and Southwest Washington District Council of the UnitedBrotherhood of Carpenters and Joiners of America to in-sure that said notices are not altered, defaced, or covered byany other material.(c) Deliver to the Regional Director for Region 19 signedcopies of the notices which each signs in sufficient numberfor posting by Pacific Northwest Chapter of the AssociatedBuilders & Contractors, Inc., they being willing, at all loca-tions where notices are customarily posted.(d) Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, andit hereby is, dismissed insofar as it alleges violations of theAct not found herein." See fn. 10, supra.424